Case 3:18-cv-02176-S-BT Document 45 Filed 01/07/21 Page1ofi1 PagelD 298

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
WELCOME ROBINSON, et al. §
V. CIVIL ACTION NO. 3:18-CV-2176-S-BT
WELLS FARGO BANK, N.A.

ORDER

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. Plaintiffs filed objections, and the District Court has made a de novo review of those
portions of the proposed findings, conclusions, and recommendation to which objections were
made. The objections are overruled, and the Court ACCEPTS the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED January 7, 2021.

[he eShst—

UNITED STATES DISTRICT JUDGE

 
